¶29 (dissenting) — I respectfully dissent. Although I agree with the majority that the corpus delicti rule does not derive from the constitution, its pur*986pose is to ensure that sufficient evidence supports criminal conviction. RCW 10.58.035 establishes standards for admitting uncorroborated confessions into evidence, but it does not abrogate the long line of cases holding that uncorroborated confessions are insufficient to establish the defendant’s guilt. Accordingly, I would affirm the trial court’s dismissal of charges against Keith Ian Dow but, on alternative grounds, I would hold that absent independent proof that a crime occurred, his statements are insufficient to establish guilt as a matter of law.
Houghton, C.J.
*986¶30 The majority opinion at page 978 states, “The corpus delicti rule is an evidentiary rule that establishes the foundational requirements for admitting a defendant’s statements or admissions.” But the corpus delicti rule does not merely set a standard for the admission of statements into evidence; it establishes that an uncorroborated confession is insufficient evidence to sustain a conviction as a matter of law unless independent proof shows that a crime occurred. State v. Aten, 130 Wn.2d 640, 655, 927 P.2d 210 (1996); see also 1 John William Strong, McCormick on Evidence § 145, at 525 (5th ed. 1999) (“There is no justification for treating the rule as one related to admissibility of defendant’s admissions; the requirement should be only one of evidence sufficiency.”).
¶31 “Corpus delicti” means “ ‘body of the crime’ ” and prevents convictions for crimes that never occurred. Aten, 130 Wn.2d at 655 (quoting 1 John William Strong, McCormick on Evidence § 145, at 557 (4th ed. 1992)). The corpus delicti rule requires proof of (1) an injury or loss and (2) a criminal act that caused it. City of Bremerton v. Corbett, 106 Wn.2d 569, 573-74, 723 P.2d 1135 (1986). Our Supreme Court articulated this standard in Aten, 130 Wn.2d at 656 (quoting State v. Meyer, 37 Wn.2d 759, 763-64, 226 P.2d 204 (1951)):
“The confession of a person charged with the commission of a crime is not sufficient to establish the corpus delicti, but if there is independent proof thereof, such confession may then be considered in connection therewith and the corpus delicti *987established by a combination of the independent proof and the confession.”
And our courts continue to follow the Aten rule to require independent evidence corroborating confessions. See, e.g., State v. Baxter, 134 Wn. App. 587, 596, 141 P.3d 92 (2006); State v. Rooks, 130 Wn. App. 787, 802, 125 P.3d 192 (2005), review denied, 158 Wn.2d 1007 (2006).
¶32 RCW 10.58.035 purports to limit this rule by providing that a trustworthy admission of the defendant is admissible as evidence even absent independent proof of the corpus delicti. But the statute does not limit the long standing, deeply imbedded rule that an uncorroborated confession is insufficient evidence to support a conviction. The State admitted it did not have any direct evidence that sexual contact actually occurred without the confession. Absent such proof, only Dow’s statements could establish whether any criminal conduct took place. But the corpus delicti rule does not permit this result.
¶33 Accordingly, I would affirm the trial court but on different grounds. Therefore, I dissent.
Review granted at 164 Wn.2d 1007 (2008).